DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 27, 2021.  Claims 1-16 are pending and an action on the merits is as follows.

Claim Objections
Claims 1,7 are objected to because of the following informalities.  
In claim 1, lines 11-12, the limitation “is disposed on and in contacted with” should be replaced with “is disposed on and in contact with” or something similar in order to correct what appears to be a typographical error.
In claim 7, lines 11-2, the limitations “is disposed and in contacted with on” should be replaced with is “is disposed on and in contact with” or something similar in order to correct what appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 16, the limitation, “mixture is decomposable” renders the scope of the claim unclear.   Namely, it is not clear if the mixture must be decomposed in the claimed color film base substrate.  Further, it is noted that the limitation is a product by process limitation and has been fully considered by the examiner.   However, it is further noted that the patentability of a product does not depend on its method of production (see e.g. MPEP 2113).  For examination purposes, it is presumed that satisfying the structural limitations of the claim will satisfy the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0124262 A1) in view of Kobayashi (US 2006/0222970 A1) and further in view of Ahn et al. (US 2017/0205650 A1) .
In regard to claim 1, Wu discloses a manufacturing method of a color filter substrate, comprising steps of: 
providing a base substrate 110; 
forming a patterned photoresist layer 20 on the base substrate 110, 
wherein the photoresist layer comprises a plurality of first grooves, a plurality of second grooves, and a plurality of photoresist structures 20 (see e.g. Figures 2-5 and note that the array will include a plurality of first and second grooves that may be considered first or second grooves), 
both the first grooves and the second grooves expose the base substrate 110, the first grooves are spaced apart from each other along a first direction, the second grooves are spaced apart from each other along a second direction, the first grooves and the second grooves intersect to form a plurality of photoresist regions 20, and the photoresist structures 20 are disposed within the photoresist regions 20; 
roughening the base substrate 110 to roughen bottom surfaces of the first grooves and bottom surfaces of the second grooves to form first rough surfaces and second rough surfaces, respectively; 
forming a black matrix layer 111 on the base substrate 110, wherein the black matrix layer 111 is disposed on and in contacted with the first rough surfaces and the second rough surfaces; and 
removing the photoresist layer (see e.g. Figures 3d, 4); and 
(see e.g. paragraph [0021]).
Wu fails to disclose
wherein a material of the photoresist layer is a hydrophobic material and a material of the black matrix layer is a black ink material;
forming a particle structure by encapsulating a mixture with a protective layer; mixing the particle structure into the black ink material.
However, Kobayashi discloses (see e.g. paragraph [0051]):
a material of the black matrix layer is a black ink material;
	forming a particle structure by encapsulating a mixture with a protective layer; mixing the particle structure into the black ink material.
Given the teachings of Kobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu with a material of the black matrix layer is a black ink material; forming a particle structure by encapsulating a mixture with a protective layer; mixing the particle structure into the black ink material.
	Doing so would provide a material which is easily applied using ink jet technology.
	Wu, in view of Kobayashi fails to disclose
wherein a material of the photoresist layer is a hydrophobic material.
However, Ahn et al. discloses 
wherein a material of the photoresist layer is a hydrophobic material (see e.g. paragraph [0198]).

Doing so would provide a material that may be utilized to further pattern layers that utilizes the hydrophobic nature of the material. 
In regard to claim 2, Wu discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the black matrix layer is formed by inkjet printing.
However, Kobayashi discloses (see e.g. paragraph [0051]):
wherein the black matrix layer is formed by inkjet printing.
Given the teachings of Kobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu with wherein the black matrix layer is formed by inkjet printing.
Doing so would provide an art recognized equivalent material that may be used to produce a black matrix using ink-jet technologies.
In regard to claim 3, Wu, in view of Kobayashi and Ahn, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a viscosity of the black ink material is less than 10 cps.
However, one of ordinary skill in the art would recognize utilizing wherein a viscosity of the black ink material is less than 10 cps, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Doing so would provide a viscosity of the material that allows the ink to be applied by ink-jet printing technologies, as is known in the art.
In regard to claim 4, Wu discloses the limitations as applied to claim 1 above, and 
wherein the strong acid is a hydrofluoric acid solution, and the strong base is a sodium hydroxide solution (see e.g. paragraph [0021]).
In regard to claim 5, Wu discloses the limitations as applied to claim 1 above, and 
wherein the photoresist layer is formed by a photolithography process (see e.g. Figure 2).
In regard to claim 6, Wu, in view of Kobayashi and Ahn et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a height of the black matrix layer is less than or equal to a height of the photoresist layer.
However, one of ordinary skill in the art would recognize utilizing wherein a height of the black matrix layer is less than or equal to a height of the photoresist layer, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu, in view of Kobayashi and Ahn et al., with wherein a height of the black matrix layer is less than or equal to a height of the photoresist layer

In regard to claim 8, Wu discloses the limitations as applied to claim 7 above, but fails to disclose
wherein a material of the photoresist layer is a hydrophobic material and a material of the black matrix layer is a black ink material.
However, Kobayashi discloses a material of the black matrix layer is a black ink material (see e.g. paragraph [0051]).
Given the teachings of Kobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu with a material of the black matrix layer is a black ink material.
Doing so would provide a material which is easily applied using ink jet technology.
Wu, in view of Kobayashi, fails to disclose
wherein a material of the photoresist layer is a hydrophobic material
However, Ahn et al. discloses 
wherein a material of the photoresist layer is a hydrophobic material (see e.g. paragraph [0198]).
Given the teachings of Ahn et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu, in view of Kobayashi, with wherein a material of the photoresist layer is a hydrophobic material.
Doing so would provide a material that may be utilized to further pattern layers that utilizes the hydrophobic nature of the material. 
In regard to claim 9, Wu discloses the limitations as applied to claim 8 above, but fails to disclose
wherein the black matrix layer is formed by inkjet printing.
However, Kobayashi discloses 
wherein the black matrix layer is formed by inkjet printing (see e.g. paragraph [0051]).
Given the teachings of Kobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu with wherein the black matrix layer is formed by inkjet printing.
Doing so would provide a material which is easily applied using ink jet technology.
In regard to claim 10, Wu, in view of Kobayashi and Ahn et al., discloses the limitations as applied to claim 8 above, but fails to disclose
wherein a viscosity of the black ink material is less than 10 cps.
However, one of ordinary skill in the art would recognize utilizing wherein a viscosity of the black ink material is less than 10 cps, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu, in view of Kobayashi and Ahn et al., with wherein a viscosity of the black ink material is less than 10 cps.
Doing so would provide a viscosity of the material that allows the ink to be applied by ink-jet printing technologies, as is known in the art.

Claim 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0124262 A1) in view of Kobayashi (US 2006/0222970 A1).
In regard to claim 7, Wu discloses a manufacturing method of a color filter substrate, comprising steps of: 
providing a base substrate 110; 
forming a patterned photoresist layer 20 on the base substrate 110, 
wherein the photoresist layer comprises a plurality of first grooves, a plurality of second grooves, and a plurality of photoresist structures 20 (see e.g. Figures 2-5 and note that the array will include a plurality of first and second grooves that may be considered first or second grooves), 
both the first grooves and the second grooves expose the base substrate 110, the first grooves are spaced apart from each other along a first direction, the second grooves are spaced apart from each other along a second direction, the first grooves and the second grooves intersect to form a plurality of photoresist regions 20, and the photoresist structures 20 are disposed within the photoresist regions 20; 
roughening the base substrate 110 to roughen bottom surfaces of the first grooves and bottom surfaces of the second grooves to form first rough surfaces and second rough surfaces, respectively; 
forming a black matrix layer 111 on the base substrate 110, wherein the black matrix layer 111 is disposed and in contacted with on the first rough surfaces and the second rough surfaces; and 
removing the photoresist layer (see e.g. Figures 3d, 4).
	Wu fails to disclose

	forming a particle structure by encapsulating a mixture with a protective layer; mixing the particle structure into the black ink material.
However, Kobayashi discloses (see e.g. paragraph [0051]):
	a material of the black matrix layer is a black ink material;
	forming a particle structure by encapsulating a mixture with a protective layer; mixing the particle structure into the black ink material.
Given the teachings of Kobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu with a material of the black matrix layer is a black ink material; forming a particle structure by encapsulating a mixture with a protective layer; mixing the particle structure into the black ink material.
	Doing so would provide a material which is easily applied using ink jet technology.
In regard to claim 11, Wu discloses the limitations as applied to claim 7 above, and
wherein in the step of roughening the base substrate, the base substrate is roughened with a strong acid or a strong base (see e.g. paragraph [0021]).
In regard to claim 12, Wu discloses the limitations as applied to claim 11 above, and 
wherein the strong acid is a hydrofluoric acid solution, and the strong base is a sodium hydroxide solution (see e.g. paragraph [0021]).
In regard to claim 13, Wu discloses the limitations as applied to claim 7 above, and 
wherein the photoresist layer is formed by a photolithography process (see e.g. Figure 2).
In regard to claim 14, Wu, in view of Kobayashi, discloses the limitations as applied to claim 7 above, but fails to disclose

However, one of ordinary skill in the art would recognize utilizing wherein a height of the black matrix layer is less than or equal to a height of the photoresist layer, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu, in view of Kobayashi, with wherein a height of the black matrix layer is less than or equal to a height of the photoresist layer
Doing so would provide relative heights of the layers that achieve a desired light blocking feature and a photoresist height that is commensurate with a desired surface topography.
In regard to claim 15, Wu discloses a color film base substrate, comprising (see e.g. Figure 3): 
a base substrate 110 comprising a plurality of first rough surfaces and a plurality of second rough surfaces, 
the first rough surfaces and the second rough surfaces are disposed to intersect each other (see e.g. Figure 3c); and 
a black matrix layer 111 disposed on the first rough surfaces and the second rough surfaces.
Wu fails to disclose
wherein a material of the black matrix layer is a black ink material, the material of the black matrix layer further comprises a particle structure that is mixed into the black ink material, and the particle structure comprises a mixture and a protective layer encapsulating the mixture.
(see e.g. paragraph [0051]):
wherein a material of the black matrix layer is a black ink material, the material of the black matrix layer further comprises a particle structure that is mixed into the black ink material, and the particle structure comprises a mixture and a protective layer encapsulating the mixture.
Given the teachings of Kobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu with wherein a material of the black matrix layer is a black ink material, the material of the black matrix layer further comprises a particle structure that is mixed into the black ink material, and the particle structure comprises a mixture and a protective layer encapsulating the mixture.
	Doing so would provide a material which is easily applied using ink jet technology.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0124262 A1) in view of Kobayashi (US 2006/0222970 A1) and further in view of Lu et al. (CN 102707565).
In regard to claim 16, Wu, in view of Kobayashi, discloses the limitations as applied to claim 15 above, but fails to disclose
wherein the black matrix layer defines a pore structure in the black matrix layer, and wherein the pore structure comprises an air space and a protective layer encapsulating the air space.
However, Lu et al. discloses
wherein the mixture is decomposable to define a pore structure in the black matrix layer, and wherein the pore structure comprises an air space and a protective layer encapsulating the air space (see e.g. paragraphs [0040] and [0045]).  Note that the product by process limitation, “ . . (see e.g. MPEP 2113).
Given the teachings of Lu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu, in view of Kobayashi, with wherein the mixture is decomposable to define a pore structure in the black matrix layer, and wherein the pore structure comprises an air space and a protective layer encapsulating the air space.
Doing so would provide am improved light density of the black matrix (see e.g. paragraph [0045] of the translation).

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant argues that the limitation “the black matrix layer is disposed on and in contacted with the first rough surfaces and the second rough surfaces” is not satisfied by the previously applied prior art. However, the examiner notes that the amended claim language does not require a direct contact between the elements.
Second, applicant argues that the cited references fail to disclose the newly added limitation “forming a particle structure by encapsulating a mixture with a protective layer; mixing the particle structure into the black ink material.”  However, the newly cited rejection, necessitated by amendment, discloses the limitations as cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Jessica M. Merlin
April 6, 2021

/JESSICA M MERLIN/Primary Examiner, Art Unit 2871